     Case 4:16-cv-01414 Document 612 Filed on 07/15/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Maranda Lynn ODonnell

v.                                           Case Number: 4:16−cv−01414

Harris County, Texas, et al.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lee H Rosenthal
PLACE:
Courtroom 11B
United States District Court
515 Rusk Ave
Houston, TX
DATE: 7/25/2019

TIME: 11:00 AM
TYPE OF PROCEEDING: Status Conference


Date: July 15, 2019
                                                        David J. Bradley, Clerk
